Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission for leave to file exceptions to the report and recommendation of the Review Board is allowed. Respondent David Michael Levin is suspended from the practice of law for six months and required to enroll in the first professionalism seminar scheduled after entry of this order. Suspension effective October 12, 2006. Respondent David Michael Levin shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.